PER CURIAM.
Motion for an appeal from a judgment for $684.25 on an automobile indemnity insurance policy. See former appeal, Kentucky Farm Bureau Mutual Insurance Co. v. Miles,. Ky., 267 S.W.2d 928.
The evidence fully sustains the finding of fact that the insurance company’s representatives were promptly notified in writing of the accident; that they made an investigation thereof and that the company had full notice and knowledge of the suit filed and pending against the insured for personal injuries, its local agent being present during, the trial.
The motion for an appeal is denied, and the judgment stands affirmed.